BLUE, Acting Chief Judge.
Donald Ray Locke appeals the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand only as to Locke’s claim that he is entitled to credit for time served for the time he was detained in Escambia County pursuant to the Highlands County warrant. See Bryant v. State, 787 So.2d 68 (Fla. 2d DCA 2001) (en banc) (holding that defendant entitled to credit for time served in another county from the date the de-tainer is placed on him, even if not officially arrested). Because the trial court’s order does not include any attachments that conclusively refute Locke’s claim on this issue, we reverse. On remand, the trial court shall either grant relief or attach documents that conclusively refute Locke’s claim. We affirm the denial of Locke’s other claims.
Affirmed in part, reversed in part, and remanded for further proceedings.
FULMER and STRINGER, JJ., concur.